           Case 3:20-cv-05472-BHS-DWC Document 38 Filed 10/21/20 Page 1 of 3




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10      VICTOR JULIAN TURNER,
                                                          CASE NO. 3:20-CV-5472-BHS-DWC
11                             Plaintiff,
                                                          ORDER
12               v.

13      TORI TALKEY, et al.,

14                             Defendants.

15

16          Plaintiff is a state prisoner proceeding pro se and in forma pauperis in this civil rights

17 action filed pursuant to 42 U.S.C. § 1983. Before the Court is Plaintiff’s Motion to Strike

18 Defendants’ Amended Affirmative Defense (hereinafter “Motion”). Dkt. 33.

19          Defendants filed their Original Answer to the Complaint on August 17, 2020, listing

20 three affirmative defenses. Dkt. 27. On September 8, 2020, Defendants filed an Amended

21 Answer. Dkt. 31. The Court denied Plaintiff’s first Motion to Strike as moot based on the filing

22 of the Amended Answer. See Dkt. 29, 35. Plaintiff now moves for the Court to strike

23 Defendants’ affirmative defense in the Amended Answer, which is a statement “Defendants

24 reserve their right to raise additional affirmative defenses after the completion of discovery.”


     ORDER - 1
           Case 3:20-cv-05472-BHS-DWC Document 38 Filed 10/21/20 Page 2 of 3




 1 Dkt. 31 at 5. Plaintiff alleges this puts Plaintiff at a tactical disadvantage because Plaintiff is not

 2 informed of the affirmative defenses Defendants may raise. Dkt. 33 at 2.

 3          Defendants are required to “affirmatively state any avoidance or affirmative defenses.”

 4 Fed. R. Civ. P. 8(c)(1). Rule 12(f) of the Federal Rules of Civil Procedure allows a district court

 5 to “strike from a pleading an insufficient defense or any redundant, immaterial, impertinent, or

 6 scandalous matter.” Whittlestone, Inc. v. Handi–Craft Co., 618 F.3d 970, 973 (9th Cir. 2010).

 7          Here, Plaintiff seeks to strike a reservation to add affirmative defenses. Dkt. 33. This is

 8 not, by definition, an affirmative defense of the allegations in the Complaint, but rather, is a

 9 reservation of the right to assert additional affirmative defenses after discovery. See E.E.O.C. v.

10 Timeless Investments, Inc., 734 F.Supp.2d 1035, 1055 (E.D. Cal. 2010) ( “a ‘reservation of

11 affirmative defenses’ is not an affirmative defense[]”). Moreover, “if evidence later discovered

12 gives rise to additional defenses, the proper procedure to add such defenses would be to move

13 the Court to amend the Answer.” F.T.C. v. Stefanchik, 2004 WL 5495267, at *3 (W.D. Wash.

14 Nov. 12, 2004); Solis v. Zenith Capital, LLC, 2009 WL 1324051 (N.D. Cal. May 8, 2009) (The

15 appropriate procedural mechanism for supplementing or amending an answer is laid out in the

16 Federal Rules of Civil Procedure, and “Defendant[ ] cannot avoid the requirement of Rule 15

17 simply by ‘reserving’ the right to amend or supplement their affirmative defenses.”).

18

19

20

21

22

23

24


     ORDER - 2
          Case 3:20-cv-05472-BHS-DWC Document 38 Filed 10/21/20 Page 3 of 3




 1         Accordingly, the Court grants Plaintiff’s Motion (Dkt. 33) and strikes the reservation to

 2 add affirmative defenses. See Bushbeck v. Chicago Title Ins. Co., 2010 WL 11442904, at *6

 3 (W.D. Wash. Aug. 26, 2010) (striking reservation to add affirmative defenses and noting the

 4 proper mechanism would be to amend the answer at a later date); Stefanchik, 2004 WL 5495267

 5 at *3 (same).

 6         Dated this 21st day of October, 2020.


                                                        A
 7

 8                                                      David W. Christel
                                                        United States Magistrate Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER - 3
